Citation Nr: 0633051	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In May 2006, the veteran had a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file. 


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the right ear hearing loss is not related to the veteran's 
active military service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1154, 5102, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. section 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. section 5103(a) and 38 C.F.R. section 
3.159(b).  This notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should give us everything you've got pertaining 
to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2004.  The 
RO provided the veteran letter notice to his claim for 
service connection in a November 2003 letter, informing him 
that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
The notice letter notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
section 5103(a) and 38 C.F.R. section 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:    (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. section 5103(a) and 38 C.F.R. section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there is a VA examination and VA 
treatment records associated with the claims file.  Thus, it 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for right ear hearing 
loss.  In a May 2006 hearing, the veteran testified that he 
served in field artillery as a gunner in service, and noticed 
that he was losing hearing in his right ear.  He stated that 
other than the military, he never had a job exposing him to 
acoustic trauma.

Service connection may be granted for disability resulting  
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38  
U.S.C.A.  
§ 1110; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  See 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding  
of chronicity.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war and manifests sensorineural hearing loss (organic 
disease of the nervous system) to a degree of 10 percent  
within one year from the date of termination of such service,  
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of  
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing 
loss may be presumed to have been incurred in service, 
although not otherwise established as such, if  manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. §  
3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a  
determination of a relationship between that disability and  
an injury or disease incurred in service."  Watson v. Brown,  
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must  
establish . . . the existence of a disability [and] a  
connection between the veteran's service and the  
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir.  
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence  
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative  
evidence regarding any issue material to the determination of  
a matter, the Secretary shall give the benefit of the doubt  
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the  
auditory threshold in any of the frequencies 500, 1000, 2000,  
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies  
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the  
veteran exhibited hearing loss during service is not fatal to  
his claim.  The laws and regulations do not require  in-
service complaints of or treatment for hearing loss in order 
to establish service  connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89  (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years  after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory  system and post- service test results meeting the 
criteria of 38 C.F.R. [section]
 3.385....For example, if  the record shows (a) acoustic 
trauma due to  significant noise exposure in service and 
audiometric test results reflecting an upward shift  in 
tested thresholds in service, though still not  meeting the 
requirements for "disability" under 38 C.F.R. [section] 
3.385, and (b) post-service audiometric  testing produces 
findings meeting the requirements of 38 C.F.R. [section] 
3.385, rating authorities must consider whether there is a 
medically sound basis to attribute the post-service findings 
to the injury in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a  
brief of the VA Secretary). 

The veteran reported ear, nose or throat trouble in his 
October 1970 separation examination.  Additionally, there is 
an audiological report attached with a notation of 
"recheck."  Other service medical records do not contain a 
complaint or finding of hearing loss.

April 2003 VA treatment records show reports of hearing loss 
worsening over the last six months. 

In a December 2003 VA examination, the veteran reported a 
gradual loss of hearing sensitivity in the right ear which he 
began to notice one year ago.  He also reported tinnitus in 
the right ear.  Upon examination, the examiner noted that 
audiological findings suggested a severe sensorineural loss 
of hearing sensitivity for the right ear through 250-6000 
Hertz, dropping to the profound range of hearing loss at 8000 
Hertz.  A speech stinger test was negative, ruling out the 
possibility of non-organic hearing loss.  Word recognition 
score for the right ear could not be obtained due to the 
severity of the right ear hearing loss.  The examiner noted 
that induction and separation audiograms were both within 
normal limits.  Based on the recent onset of the hearing 
loss, the examiner opined that the hearing loss is not at 
least as likely as not related to military service.

A review of the evidence shows that service connection for 
right ear hearing loss is not warranted.  In the present 
case, the medical evidence shows that the veteran currently 
experiences right ear hearing loss for VA purposes.  38 
C.F.R. 
§ 3.385.  The earliest medical evidence of record of right 
ear hearing loss is in April 2003.  As right ear hearing loss 
was first documented after service and is currently shown, 
the remaining question is whether the evidence, including 
that pertinent to service, establishes that the right ear 
hearing loss was incurred during service.  
38 C.F.R. § 3.303(d).  In this case, there is evidence that 
the veteran was exposed to noise in service, as he has 
credibly testified that he served in field artillery as a 
gunner while in service.  Additionally, there is evidence 
that the veteran was injured by a booby trap in service.  

However, there is no evidence of a nexus between the in 
service noise exposure and current right ear hearing loss.  
In the present case, the December 2003 VA examiner stated 
that the hearing loss is not at least as likely as not 
related to military service. 
His opinion was based on a review of induction and separation 
audiograms, which were within normal limits, and the recent 
onset of the hearing loss.  Therefore, as there is no medical 
evidence relating the current right ear hearing loss to 
service, service connection is not warranted.

Additionally, though the veteran asserts that right ear 
hearing loss began in service, there is no medical evidence 
reporting such hearing loss until April 2003.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability are factors 
that weigh against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full. 
38 U.S.C.A. § 1154(b).  Here, the Board finds that the 
opinion provided by the VA examiner in December 2003 and the 
passage of many years between discharge from active service 
and the medical documentation of right ear hearing loss clear 
and convincing evidence that weighs against the claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).


The Board notes that the veteran believes that his right ear 
hearing loss is related to service, and that his 
representative has argued that the veteran's separation 
examination was never interpreted.  It is undisputed that a 
lay person is competent to offer evidence as to facts within 
his personal knowledge, such as the occurrence of an in-
service injury, or symptoms.  However, without the 
appropriate medical training or expertise, a lay person is 
not competent  to render an opinion on a medical matter, such 
as the etiology of the right ear hearing loss.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


